Dismissed and Opinion Filed June 29, 2021




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00489-CR

                    STEVEN WAYNE RUSSELL, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

                    On Appeal from the 196th District Court
                             Hunt County, Texas
                         Trial Court Cause No. 19717

                        MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Nowell
                           Opinion by Justice Osborne
      On October 27, 2000, a jury found Steven Wayne Russell guilty of capital

murder and he was sentenced to life in prison. His conviction was affirmed on direct

appeal. See Russell v. State, No. 05-00-01978-CR, 2002 WL 59264 (Tex. App.—

Dallas Jan. 16, 2002, pet. ref’d) (not designated for publication). On June 25, 2021,

he filed a pro se notice of appeal. We dismiss this appeal for lack of jurisdiction.

      A defendant perfects his appeal by timely filing a written notice of appeal with

the trial court clerk. See TEX. R. APP. P. 25.2(c). To be timely, the notice of appeal

must be filed within thirty days after the date sentence was imposed or within ninety

days after sentencing if the defendant timely filed a motion for new trial. See TEX.
R. APP. P. 26.2(a). The rules of appellate procedure allow the time to file a notice of

appeal to be extended if the party files, within fifteen days of the filing deadline,

both the notice of appeal and a motion to extend the time to file the notice of appeal.

See TEX. R. APP. P. 10.5(b), 26.3. In the absence of a timely perfected notice of

appeal, the Court must dismiss the appeal. Ex parte Castillo, 369 S.W.3d 196, 198

(Tex. Crim. App. 2012); Slaton v. State, 981S.W.2d 208, 210 (Tex. Crim. App.

1998).

      Appellant’s notice of appeal was due November 27, 2000. Because

appellant’s June 25, 2021 notice of appeal was untimely, we lack jurisdiction over

this appeal. We further note that, because appellant previously filed an appeal in

2000 which has been disposed of, we have no jurisdiction to entertain a second direct

appeal.

      We dismiss this appeal.




                                            /Leslie Osborne//
210489f.u05                                 LESLIE OSBORNE
Do Not Publish                              JUSTICE
TEX. R. APP. P. 47.2(b)




                                         –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

STEVEN WAYNE RUSSELL,                        On Appeal from the 196th District
Appellant                                    Court, Hunt County, Texas
                                             Trial Court Cause No. 19717.
No. 05-21-00489-CR          V.               Opinion delivered by Justice
                                             Osborne. Justices Pedersen, III and
THE STATE OF TEXAS, Appellee                 Nowell participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 29th day of June, 2021.




                                       –3–